
	

114 HR 5514 IH: Deliver for Our Nation At Times of Emergency Act of 2016
U.S. House of Representatives
2016-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5514
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2016
			Mr. Honda introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Secretary of Health and Human Services to provide for increased flexibility in blood
			 donor screening, while maintaining a safe blood donor pool, during times
			 of national or local need.
	
	
 1.Short titleThis Act may be cited as the Deliver for Our Nation At Times of Emergency Act of 2016. 2.Increased flexibility in blood donor screeningPursuant to authority vested by section 361 of the Public Health Service Act (42 U.S.C. 264), the Secretary of Health and Human Services shall provide for increased flexibility in blood donor screening, while maintaining a safe blood donor pool, during times of national or local need.
		
